 



EXHIBIT 10.3
February 11, 2008
Bell Microproducts Inc.
1941 Ringwood Avenue
San Jose, CA 95131

     
Re:
  Securities Purchase Agreement dated as of July 6, 2000 (the “2000 Securities
Purchase Agreement”) between Bell Microproducts Inc. (the “Company”) and
Retirement Systems of Alabama (“2000 Investor”); Securities Purchase Agreement
dated as of October 2, 2006 (the “2006 Securities Purchase Agreement”) among the
Company and The Teachers’ Retirement System of Alabama and The Employees’
Retirement System of Alabama (collectively “2006 Investor”); and Revolving
Credit Agreement dated as of January 30, 2007 (the “2007 Credit Agreement”)
among the Company and The Teachers’ Retirement System of Alabama and The
Employees’ Retirement System of Alabama (collectively “2007 Lender”)

Gentlemen and Ladies,
In consideration of the Company’s aggregate payment of $50,000.00 (to be shared
ratably among the 2000 Investor, the 2006 Investor and the 2007 Lender), the
receipt of which is hereby acknowledged, each of the 2000 Investor, the 2006
Investor and the 2007 Lender (a) understands and acknowledges that the Company
is in the process of restating its financial statements and that the Company has
been and will be unable to timely deliver the various financial statements and
SEC reports as required in the 2000 Securities Purchase Agreement, the 2006
Securities Purchase Agreement and the 2007 Credit Agreement; (b) agrees that the
Company shall have until September 30, 2008 to make such deliveries; (c) waives
any defaults which may otherwise arise or result from the failure to timely
deliver such financial statements and SEC reports for time periods prior to
September 30, 2008; (d) waives any defaults which may otherwise arise or result
from any representation or warranty made or deemed made with respect to the
previously delivered financial statements which are the subject of the
restatement and the related SEC reports; and (e) waives any defaults which may
otherwise arise or result from any covenant requiring the filing of the SEC
reports (with the SEC) prior to September 30, 2008.
(THE SIGNATURE PAGE FOLLOWS.)

 



--------------------------------------------------------------------------------



 



(Signature page to the February 11, 2008 letter to Bell Microproducts Inc.)
Very truly yours,
2000 INVESTOR:

                  THE RETIREMENT SYSTEMS OF ALABAMA, on behalf of itself and as
agent for, and on behalf of, TEACHERS’ RETIREMENT SYSTEMS OF ALABAMA, EMPLOYEES’
RETIREMENT SYSTEMS OF ALABAMA, JUDICIAL RETIREMENT FUND, PEIRAF-DEFERRED
COMPENSATION PLAN, PUBLIC EMPLOYEES INDIVIDUAL RETIREMENT ACCOUNT FUND and STATE
EMPLOYEES’ HEALTH INSURANCE FUND
 
           
 
  By:        /s/ David G. Bronner    
 
                Name: David G. Bronner    
 
  Title:   Chief Executive Officer    
 
           
2006 INVESTOR:
           
 
                THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA    
 
           
 
  By:        /s/ David G. Bronner    
 
           
 
  Name:   David G. Bronner    
 
  Title:   Chief Executive Officer    
 
                THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA    
 
           
 
  By:        /s/ David G. Bronner    
 
           
 
  Name:
Title:   David G. Bronner
Chief Executive Officer    
 
           
2007 LENDER:
           
 
                THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA    
 
           
 
  By:        /s/ David G. Bronner    
 
           
 
  Name:
Title:   David G. Bronner
Chief Executive Officer    
 
                THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA    
 
           
 
  By:        /s/ David G. Bronner    
 
           
 
  Name:
Title:   David G. Bronner
Chief Executive Officer    

 